NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

DOUGLAS J. MIKULICIC,            )
                                 )
            Appellant,           )
                                 )
v.                               )                 Case No. 2D17-3980
                                 )
JULIE A. MIKULICIC,              )
                                 )
            Appellee.            )
________________________________ )


Opinion filed January 4, 2019.

Appeal from the Circuit Court for
Pinellas County; Jack Helinger, Judge.

Gary E. Williams and Stephen D. Gregg
of The Law Firm for Family Law,
Clearwater, for Appellant.

Jane H. Grossman, St. Petersburg,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and KHOUZAM, JJ., Concur.